Citation Nr: 1146118	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-35 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine strain.

2.  Entitlement to an initial compensable rating for left ankle sprain.

3.  Entitlement to an initial compensable rating for bilateral ingrown great toenails.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to October 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In May 2010, the Board remanded these issues for further development.  The case now returns for further review.  As discussed below, the agency of original jurisdiction (AOJ) substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Further, no further development is necessary for a fair adjudication.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it currently contains no documents that are not already associated with the paper file.  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's lumbar spine strain has manifested by chronic pain, stiffness, aching, and soreness, forward flexion of the thoracolumbar spine of at least 60 degrees and combined range of motion of well over 120 degrees, even when considering additional loss of function due to pain and other factors during flare-ups or after repetitive motion, objective localized tenderness not resulting in abnormal gait or spinal curvature, and normal x-rays; with no evidence of ankylosis, related neurological impairment, or incapacitating episodes.

2.  Resolving all reasonable doubt in the Veteran's favor, his left ankle sprain has manifested by full range of motion of the ankle with intermittent flare-ups in which he rolls the ankle, resulting in pain and limited motion; with no ankylosis, malunion of the os calcis or astragalus, astragalectomy, neurological impairment or decreased strength, and not requiring any assistive device or medical treatment; most nearly approximating moderate limitation of motion of the left ankle.

3.  Resolving all reasonable doubt in the Veteran's favor, his bilateral ingrown toenails have manifested by intermittent infection with pain and tenderness upon examination; with no deep scarring, superficial scarring covering an area of at least 6 square inches, resulting limitation of motion, unstable scars; no medical treatment (including any medications) or infection affecting at least 5 percent of the entire body or of the exposed areas; and no impairment of functionality that amounts to moderate disability of the feet or higher.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2011).

2.  The criteria for an initial rating of 10 percent, but no higher, for left ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

3.  The criteria for an initial rating of 10 percent, but no higher, for bilateral ingrown great toenails have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805, 7820 (2005 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  Where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In this case, the Veteran's claims arise from his disagreement with the initial evaluation assigned following the grant of service connection for lumbar spine strain, left ankle sprain, and bilateral ingrown toenails.  He was advised in February 2005, prior to the January 2007 rating decision that granted service connection, of the evidence and information necessary to substantiate his service connection claims, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  In July 2009, he was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  Moreover, this letter advised the Veteran of the evidence necessary to establish an increased rating, i.e., that the condition has increased in severity, and the diagnostic codes for the assigned ratings.  To the extent that such additional notice was necessary, the timing defect as to this second letter was cured by the subsequent readjudication of the claims, to include a June 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

With respect to the duty to assist, the Board notes that the Veteran's complete service treatment records are not available, although he provided copies of his September 2004 separation evaluation.  The Veteran argues that his claims have been improperly denied due to the lack of complete service treatment records.  However, while the separation examination is helpful to provide a complete picture as to the Veteran's level of disability at that time, the question in assigning an initial disability rating is the severity of the condition from the effective date forward.  See Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  In this case, this includes the period from the Veteran's separation from service in October 2004 forward.  Moreover, the Veteran was afforded VA examinations concerning each of his conditions in April 2005 and in July 2010.  As discussed below, he has generally described symptoms consistent with those contained in the VA examination reports throughout the appeal.  As such, the Veteran is not prejudiced by the absence of further service treatment records in the consideration of his initial rating claims.

The Board notes no private treatment has been reported, but there may be outstanding VA treatment records.  When requested to identify any treatment since July 2009, as directed in the prior remand, the Veteran did not respond to such request.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, the Veteran testified in March 2010 that he received VA treatment for his back and left ankle shortly after discharge from service in 2004, as well as treatment or evaluation for his low back approximately one year before the hearing, or in 2009.  The claims file only includes VA records dated from May to August 2007, which reflect treatment for the low back, and a notation from July 2005 of an emergency evaluation with no other information as to this session.  Nevertheless, there is no indication that a remand to obtain any further VA treatment records would help substantiate the claims on appeal.  

In this regard, the Veteran has described generally the same symptoms throughout the appeal for each of his disabilities, including in written statements and during the March 2010 hearing.  Additionally, he was afforded a VA examination in April 2005, shortly after his discharge from service, and in July 2010, shortly after the Board hearing.  The most recent examination was provided in compliance with the prior remand.  There has been no argument that either of these examinations was inadequate in any way, and a review of the reports reveals no inadequacies.  In particular, each examiner measured and recorded the subjective and objective manifestations of the Veteran's disabilities, to include any effects on function on employability, and conducted appropriate tests.  There is also no indication that the Veteran's disabilities have increased in severity since the last VA examination.  Further, the subjectively reported symptoms during the examinations are generally consistent with each other, and with those reported at other times during the appeal.  Therefore, there is no indication that the currently available medical evidence does not accurately reflect manifestations or severity of the Veteran's disabilities.  As such, he is not prejudiced by the absence of any outstanding VA treatment records.  

Accordingly, no further medical evidence is necessary for a fair adjudication.  For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  Therefore, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

To avoid unnecessary repetition, the Board will first discuss whether a higher rating is warranted for each disability under the schedular rating criteria.  Thereafter, the Board will discuss general considerations pertaining to each claim, to include whether the evidence warrants extra-schedular consideration under 38 C.F.R. § 3.321, or whether there is a claim for entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).

Lumbar spine

In cases involving intervertebral disc syndrome, a back disability may be rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a.

Under the General Rating Formula, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  See General Rating Formula, Note (1).

In this case, the Veteran contends that he is entitled to a rating in excess of 10 percent for his low back disability because he has constant back pain that increases with prolonged standing or sitting, although he is generally able to walk without problems.  Additionally, he has increased pain with lying down, and he wakes up several times per night due to back stiffness and soreness.  The Veteran's back soreness also increases when he picks up things, lifts, carries, bends, or twists repetitively.  He describes the pain during these episodes as a generalized ache.  The Veteran states that he used to take narcotic pain medications, but he discontinued them due to the side effects, and now he just deals with the pain.  See, e.g., March 2007 notice of disagreement, March 2010 hearing transcript.  

The medical evidence of record corroborates the Veteran's subjective complaints of pain with sitting, standing, and lying down, which has increased in severity or frequency throughout the appeal.  See September 2004 separation examination from service (indicating low back pain that is relieved by Motrin); April 2005 VA examination report (indicating low back pain was treated with ibuprofen 200 mg several times per day); VA treatment records from May 2007 through August 2007 (reflecting use of narcotics medications for back pain and flares); July 2010 VA examination report (indicating pain but no current medications).  However, even considering the Veteran's pain, he has retained significant function of the back.

During the April 2005 VA examination, the Veteran had objectively normal gait and x-rays were normal.  Forward flexion was limited to 80 degrees due to pain, and combined range of motion of the thoracolumbar spine was 230 degrees.  The examiner estimated that the Veteran would lose approximately 5-10 percent of range of motion, strength, coordination, and fatigability with flare-ups.  Applying a 10 percent loss, this would translate to forward flexion limited to 72 degrees, and combined range of motion of 207 degrees.  The Veteran denied any bowel or bladder problems, radiating pain, or numbness, tingling, tremors, or weaknesses in the lower extremities, as well as any incapacitating episodes.  Upon objective testing, the examiner stated that there was no neurological component at all. The Veteran reported that he was not limited in function even during episodes of increased soreness with repetitive movement including lifting or carrying.  He also stated that his home life was not affected at all, and it was more of a nuisance.  

VA treatment records dated from May through August 2007 reflect several instances of treatment for aching or sharp low back pain with flare ups, and the use of various narcotic medications.  X-rays conducted in May 2007 were noted to be normal, with vertebral bodies of normal height and proper alignment, no appreciable disc space narrowing, and unremarkable soft tissues.  The Veteran had normal gait and no guarding, although he was objectively tender to palpation in the lumbar spine in May and June 2007.  He consistently denied any neurological symptoms, including but not limited to any bowel or bladder impairment, and there was also no objective neurological impairment.  The Veteran was noted to have restricted spinal range of motion in July 2007, with no specific measurements.  

During the July 2010 VA examination, the Veteran was again mildly tender to palpation in the lumbar spine, as well as the sacroiliac joints, but there was no evidence of muscle spasms or malalignment.  X-rays were again normal.  The Veteran had forward flexion to 65 degrees and combined range of motion of the thoracolumbar spine to at least 177 degrees.  The examiner indicated that the Veteran would likely have repetitive movement flares.  The Veteran again denied any numbness, tingling, tremors, weakness, radiating pain, symptoms in lower extremities (other than subjective decreased sensation in his toes from his toenail problem, which is discussed below).  He reported excellent strength in the lower extremities, and he denied any bower or bladder dysfunction, or any incapacitating episodes.  Objective testing revealed no neurological dysfunction, and the examiner assessed chronic lumbar strain without radiculopathy.  

Accordingly, based on all lay and medical evidence of record, the Veteran is not entitled to a rating in excess of 10 percent for his low back disability at any point during the people.  Rather, he has had forward flexion of the lumbar spine of at least 60 degrees and combined range of motion of well over 120 degrees throughout the appeal, even when considering the approximate additional loss of function during flare-ups or after repetitive motion.  See DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 32.  Therefore, while there is some objective limitation of motion due to pain, including during flare-ups and after repetitive motion, it only meets the criteria for a 10 percent rating under the General Rating Formula.  While there has been objective localized tenderness in the low back, there was no resulting abnormal gait or abnormal spinal contour so as to warrant a 20 percent rating.  There is also no indication of ankylosis to warrant a rating of 40 percent or higher.  

Additionally, there is no indication of intervertebral disc syndrome or any associated neurological abnormality.  The Veteran has consistently denied any symptomatology other than in the back, to include bowel or bladder impairment.  Neurological testing was consistently within normal limits, x-rays were normal, and there have been no incapacitating episodes.  As such, a higher or separate rating is not warranted under the IVDS formula or under other rating codes.  

The Veteran's low back pain, stiffness, and aching are all contemplated under the currently assigned rating, as the General Rating Formula expressly provides for ratings "with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease."  Further, while the evidence reflects that the Veteran's back pain has increased over time, pain or painful motion does not warrant a higher rating unless it results in additional functional loss.  See Mitchell, 25 Vet. App. 32.  As discussed above, any additional functional loss due to increased pain over time does not warrant a higher rating.  Further, the Veteran is already in receipt of the minimal compensable rating of 10 percent for his back pain and resulting functional loss.  As such, the intent of the rating schedule to recognize actually painful, unstable, or malaligned joints has been fulfilled.  See 38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  

The Board has considered all possibly applicable diagnostic codes and finds no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's low back disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In addition, staged ratings are not appropriate, as the manifestations of the disability have remained relatively stable throughout the appeal, and any increases in severity were not sufficient for a higher rating.  See Fenderson, 12 Vet. App. at 126-27.  

Left ankle

The Veteran's left ankle strain is currently rated as noncompensably disabling under DC 5271.  He contends that a higher rating is warranted because the ankle gives out intermittently while walking, carrying heavy items, or playing sports, sometimes causing him to fall.  There is pain and temporary limitation of motion of the ankle during this episodes.  The Veteran states that there is generally no swelling associated with these "tweaks."  The ankle will be sore for a few hours but is always be back to normal within a couple of days.  See, e.g., hearing transcript.

Under DC 5271, moderate limitation of motion of the ankle warrants a 10 percent evaluation.  Marked limitation of motion will be assigned a 20 percent evaluation, which is the highest possible rating under this code.  See 38 C.F.R. § 4.71a.  The terms "moderate" and "marked" are not defined in the rating schedule and, rather than applying a mechanical formula, VA must evaluate all the evidence in order to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board notes that normal range of motion of the ankle is considered to be 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  

The Veteran has denied any post-service treatment for his ankle, and there is no treatment indicated in the available medical records.  During the April 2005 VA examination, he reported that he used to wear a brace but did not use any assistive devices anymore.  He again reported no use of a brace at the July 2010 VA examination.  During both examinations, there was no objective deformity, and the Veteran had 25 degrees of dorsiflexion and 45 degrees of plantar flexion, both pain free, with no change after repetition.  There was no objective instability, and the ankle alignment was normal, but there was some objective tenderness to palpation.  Strength was normal in all planes, and x-rays were normal during both examinations.  Both examiners diagnosed chronic left ankle sprain and indicated that the Veteran likely had flares due to repetitive movement as reported.  The April 2005 examiner estimated that the Veteran would lose 5-10 percent of range of motion, strength, coordination, and fatigability associated with flares.  

The lay and medical evidence concerning the left ankle is generally consistent.  Further, resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a 10 percent rating, but no higher, for the entire period on appeal.  In this regard, although the Veteran had full range of motion during both VA examinations, he has provided credible descriptions of tweaks or flares in which he rolls his ankle averaging on a monthly basis.  The examiners both indicated that this was likely to result in additional limitation of function.  The Board notes that there is no rating code specifically addressing instability of the ankle.  However, the Board finds that the Veteran's disability picture, including with pain and limited function during regular flares, most nearly approximates moderate limitation of motion of the left ankle, which warrants a 10 percent rating under DC 5271.  See DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 32.  The evidence does not more nearly approximate severe limitation of motion of the ankle, as the Veteran only described soreness or stiffness during the flare-up or tweak episodes, and he continued to be able to function.  There is also no indication of ankylosis.  Further, there is no evidence of any neurological impairment or impaired strength, and he has not required a brace or any medical treatment for his ankle condition.

The Board has considered all possibly applicable diagnostic codes and finds no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's left ankle disability.  See Schafrath, 1 Vet. App. at 593.  In particular, ratings of 20, 30, and 40 percent are available for ankylosis of the ankle; and ankylosis of the subastragalar or tarsal joint may be assigned a 10 or 20 percent rating.  See 38 C.F.R. § 4.71a, DCs 5270 & 5272.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988)).  However, there is no evidence of ankylosis in this case, as the Veteran retains range of motion, even during the reported flares or tweaks of the left ankle.  

Additionally, ratings of 10 and 20 percent are available for malunion of the os calcis (or calcaneus) or astragalus (or talus); and a 20 percent rating is available for astragalectomy.  See 38 C.F.R. § 4.71a, DCs 5273 & 5274.  Furthermore, there is no history of a broken left ankle or any ankle surgery, x-rays were normal, and there is no indication of any deformity of the left ankle.  As such, a rating is not warranted based on malunion of the os calcis or astragalus, or astragalectomy.  

In summary, considering all evidence of record, the Board finds that the Veteran's disability picture for the left ankle, including functional loss due to pain and other factors, most nearly approximates the criteria for a 10 percent rating under DC 5271, for the reasons discussed above.  See 38 C.F.R. § 4.7.  Staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the appeal, and any increases in severity were not sufficient for a higher rating.  See Fenderson, 12 Vet. App. at 126-27.  

Bilateral ingrown toenails

The Veteran had recurrent infections and removal of the nails on the bilateral great toes during service.  He seeks a compensable rating for continued pain or a burning feeling and subjective numbness in the great toes.  The Veteran has also reported intermittent recurring ingrown toenails with pain, swelling, and tenderness.  See, e.g., March 2007 notice of disagreement, March 2010 hearing transcript.  

The Veteran's bilateral ingrown toenails are currently rated under DC 7820.  This code provides that infections of the skin not listed elsewhere in the rating code should be evaluated either as disfigurement of the head, face, or neck under DC 7800; as scars under DCs 7801 to 7805; or as dermatitis under DC 7806, depending on the predominant disability.  38 C.F.R. § 4.118 , DC 7820. 

The criteria for evaluating scars (DCs 7800 to 7805) were amended effective as of October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008).  However, these amendments were specifically made effective only to applications received on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran's service connection claim, from which the current claim proceeds, was received in February 2005.  He has not requested consideration under the amended provisions.  As such, the "old" rating criteria (the criteria in effect after August 30, 2002) for DCs 7800 to 7805 will be considered.

As the Veteran's condition involves the toes, DC 7800 is not for consideration.  Under the applicable version of DC 7801, scars other than on the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if they cover an area or areas exceeding 6 square inches (39 sq. cm.).  Higher ratings are warranted if larger areas are affected.  See 38 C.F.R. § 4.118, DC 7801 (2005).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).  

Scars other than on the head, face, or neck that are superficial or that do not cause limited motion will be assigned a 10 percent rating if they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2005).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).  Under DC 7803, a 10 percent rating will be assigned for superficial unstable scars.  38 C.F.R. § 4.118, DC 7803 (2005).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  Under DC 7804, a 10 percent rating will be assigned for superficial scars that are painful on examination.  38 C.F.R. § 4.118, DC 7804 (2005).  This rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. Id. at Note (2); see also 38 C.F.R. § 4.68  (setting forth the amputation rule).  Under DC 7805, other scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2005). 

In this case, there is no indication of scarring, either deep or superficial, as a result of the Veteran's ingrown toenails or treatment during service.  Additionally, there was no indication of infection or irritation, abnormalities in the toes or skin tone, or skin breakdown during the April 2005 and July 2010 VA examinations.  There was a cosmetic dog ear on the left toe during the July 2010 examination, but no other abnormalities.  However, the Veteran has subjectively reported pain when the ingrown toenails are active, as in his March 2007 notice of disagreement.  Further, he reported pain or tenderness upon examination in April 2005, at which point the right lateral great toenail was noted to be slightly imbedded into the skin.  Although the Veteran subjectively reported decreased sensation in the toes during the July 2010 examination, there was no objective neurological impairment, as the Veteran could still feel two-point discrimination.  The Veteran denied any treatment for his toes in July 2010, stating that nothing helps and he tries to keep the toenails long because he immediately has problems if he cuts them short.  

The Board notes that the Veteran's lay statements are generally consistent with the medical evidence of record, although there was no objective neurological impairment.  Considering the above evidence, and resolving all reasonable doubt in his favor, the Board finds that a 10 percent rating is appropriate as analogous to superficial scars that are tender upon examination under DC 7804.  However, there is no indication of deep scarring to warrant a rating under DC 7801, or of superficial scarring covering an area large enough to warrant a rating under DCs 7802 or 7803.  

Furthermore, there is no indication of limitation of motion as a result of the ingrown toenails with pain and tenderness to warrant approximate a rating based on under DC 7805.  Rather, the Veteran had normal range of motion of the toes and normal alignment of the foot during both VA examinations, and he said that he is generally stable on the feet, other than when his left ankle rolls as described above.  There is also no altered gait due to the bilateral ingrown toenails.  During the July 2010 examination, the Veteran stated that he wore orthotics in the past, but he no longer wears them and only intermittently wears Dr. Scholl's shoe inserts.

The Board has considered whether a higher rating is warranted under DC 5284, which pertains to foot injuries.  This code provides for a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  A 40 percent disability rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a.  The words "moderate" and "severe" are not defined in the Rating Schedule, and all evidence must be considered to arrive at an "equitable and just" decision.  38 C.F.R. § 4.6. 

The Board notes that VA's General Counsel has stated that DC 5284 is a more general diagnostic code under which a variety of foot injuries may be rated.  Some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, DC 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40  and 4.45. VAOPGCPREC 9-98 (August 14, 1998).  

As discussed above, there is no indication of limitation of motion due to the Veteran's recurrent bilateral ingrown toenails.  As such, no further consideration of 38 C.F.R. §§ 4.40  and 4.45 is required in this respect.  Further, the Veteran's bilateral ingrown toenails does not most nearly approximate a moderately severe foot injury so as to warrant a rating in excess of 10 percent under DC 5284.  Indeed, the condition is more appropriately described as mild in severity, as the Veteran's ingrown toenails are only intermittent and mildly tender, with no resulting limitation of motion or function, and no malalignment of the feet or altered gait.

The Board has also considered whether a rating is appropriate under DC 7806, which pertains to dermatitis.  Ratings under this code are based on the percentage of the body or exposed areas that are affected, and the use of systemic therapy or other immunosuppressive drugs during the last 12-month period.  See 38 C.F.R. § 4.118.  Here, the Veteran has denied any treatment for the ingrown toenails, other than leaving his toenails long or occasional shoe inserts.  Even when there is active infection, there is no indication that the condition would affect at least 5 percent of the entire body or 5 percent  of exposed areas, as required for even a 10 percent rating.  See id.  As such, a higher rating is not warranted under DC 7806.

In summary, for the reasons discussed above, a 10 percent rating, and no higher, for the Veteran's bilateral ingrown toenails is warranted.  The Board has considered all possibly applicable diagnostic codes and finds no basis to assign a higher evaluation for such disability.  See Schafrath, 1 Vet. App. at 593.  Further, staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the appeal, and any increases in severity were not sufficient for a higher rating.  See Fenderson, 12 Vet. App. at 126-27.  

General considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), an extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's lumbar spine strain, left ankle sprain, and bilateral ingrown toenails, as summarized above, are fully contemplated by the schedular rating criteria.  As discussed above, although the Veteran primarily complains of pain and stiffness associated with his back disability, such symptoms are expressly contemplated under the applicable rating code and are included in the assigned rating for such disability.  Further, the symptomatology pertaining to the left ankle and ingrown toenails are contemplated by the rating codes for analogous conditions in the rating code, as discussed above.  A higher rating has been assigned that is consistent with his disability picture for such conditions.  

As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture for each condition.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the claimed disabilities during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the grade of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

Additionally, the Board notes that the Veteran has been unemployed at various points during the appeal.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In such cases, a request for a TDIU is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unemployable, i.e., unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16.

The Veteran was employed in retail sales during the April 2005 VA examination, and he stated that he was able to stand for prolonged periods without difficulty.  The examiner indicated that the disability did not affect the Veteran's home or work at that time but was more of a nuisance.  During the March 2010 hearing, the Veteran testified that he stopped doing construction work due partially to his back and partially because his left ankle would give out if he was carrying too much weight.  However, he had recently obtained employment as a server at a restaurant.  During the July 2010 VA examination, the Veteran reported that he had not worked in six months.  He explained that he stopped working as a waiter because long shifts made his back sore, although he did not miss any time from work.  After questioning and objective evaluation, the examiner opined that the Veteran's low back should not affect his work or home life at this point, stating that the Veteran could tolerate any type of work and should be able to perform his last employment as a waiter.  As noted above, the Veteran has generally reported no limitation or mild limitation of function due to his left ankle disability during flare-up episodes, and his ingrown toenails have not affected his function or motion.  Accordingly, while the evidence of record establishes that the Veteran's low back and left ankle affect his employment to some extent, it does not reflect that he is unemployable.  The impairment of earning capacity is contemplated in the schedular ratings, as discussed above.  Therefore, further consideration of a TDIU is not warranted.

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  As discussed above, the Veteran has been granted an increased rating for his left ankle strain and bilateral ingrown toenails based, in part, on such doctrine.  However, the preponderance of the evidence is against a rating in excess of 10 percent for a low back disability, a left ankle disability, or bilateral ingrown toenails at any period during the appeal.  As such, the benefit of the doubt doctrine does not apply, and his claims must be denied in this respect.  38 C.F.R. § 4.3.  


ORDER

An initial rating in excess of 10 percent for lumbar spine strain is denied.

An initial rating of 10 percent, but no higher, for left ankle sprain is granted.

An initial rating of 10 percent, but no higher, for bilateral ingrown great toenails is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


